Citation Nr: 0621488	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to service connection for residuals of a 
right foot injury (cyst removal).

3.  Entitlement to service connection for an anal fistula 
with recurrent pilonidal cyst.

4.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD)/nervousness.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right shoulder.

6.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 until July 
1965; from January 1966 until May 1975 and from October 1999 
until September 2000.  In addition, the veteran had several 
periods of active duty for training and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In May 2006, the veteran submitted a letter from one of his 
treating physicians, in support of his claim of service 
connection for PTSD.  The Board has therefore considered the 
provisions of 38 C.F.R. § 19.31(b), providing in substance 
that when the Board receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in a SOC, it must prepare a supplemental 
statement of the case (SSOC) reviewing that evidence.  
38 C.F.R. § 19.31(b)(1).  However, the May 2006 letter 
confirms other evidence previously of record, in that it 
merely confirms the physician's treatment of the veteran, as 
noted in evidence previously considered by the RO.  

The evidence of record raises a claim of service connection 
for rectal bleeding.  However, this matter is not before the 
Board because it has not been prepared for appellate review.  
Accordingly, the claim for service connection for rectal 
bleeding is REFERRED to the RO for appropriate action.

The record also reveals the veteran filed a timely Notice of 
Disagreement ad Substantive Appeal for his claim for service 
connection for a skin condition of the left arm.  The RO has 
since granted service connection for this condition by 
November 2004 rating decision.  This represents a total grant 
of the benefits sought on appeal.  The veteran has not filed 
a separate notice of disagreement concerning the disability 
rating evaluation.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  As such, the issue of a skin condition of the left 
arm is not before the Board for appellate review.


FINDINGS OF FACT

1.  Arthritis of the left shoulder was not manifested during 
service and is not shown to be causally or etiologically 
related to service.

2.  The veteran is not currently shown to have a right foot 
injury (cyst removal) that is causally or etiologically 
related to service.

3.  The veteran is not currently shown to have an anal 
fistula with recurrent pilonidal cysts that is causally or 
etiologically related to service.

4.  PTSD was not manifested during service or within one year 
after separation from service and is not causally or 
etiologically related to service.

5.  The veteran's arthritis of the right shoulder manifests 
with flexion of 180 degrees with pain at 160 on the right, 
abduction to 180 degrees with pain at 180, external rotation 
to 90 degrees with pain at 65 degrees and internal rotation 
to 90 degrees with pain at 65 degrees.   

6.  The veteran's arthritis of the back manifests with 
flexion of 95 degrees, extension of 35 degrees, right and 
left lateral to 40 degrees with pain at the lateral end of 
performance and rotation of 35 degrees bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for 
arthritis of the left shoulder have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for a grant of service connection for 
residuals of a right foot injury (cyst removal) have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).

3.  The criteria for a grant of service connection for anal 
fistula with recurrent pilonidal cyst have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

4.  The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).

5.  The criteria for an increased evaluation for arthritis of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes 5003 (2005).

6.  The criteria for an increased evaluation for arthritis of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes 5010, 5292 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in July 2001.  

A July 2001 letter advised the veteran of what the evidence 
needs to show to substantiate his claims for service 
connection.  This letter enclosed a questionnaire regarding 
the PTSD stressor, specifically requesting information on the 
unit of assignment and circumstances surrounding the 
stressful event.  The letter also requested the veteran 
provide authorizations for doctors or hospitals that treated 
his conditions and requested evidence documenting he has 
treated continuously for his conditions.  The July 2001 
letter indicated VA would obtain relevant federal records 
including service records and VA medical center records.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and private medical records are associated 
with the claims file.  In addition, the veteran has been 
afforded a VA examination in connection with his claims and 
provided testimony at a Board hearing.  

The record reflects the veteran requested another VA medical 
examination with respect to his anal fistula and right foot 
injury claims.  However, there is no duty on the part of VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service. 

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).   

During the April 2006 hearing, the veteran indicated there 
was an April 2006 endoscopy report related to polyps removal 
which he would provide to the Board or the RO.  The veteran 
was advised that the record would be kept open for 30 days so 
the evidence could be associated with the claims file.  The 
veteran was also advised of the options of having the RO 
readjudicate the claim based upon the new evidence or waiving 
RO consideration and having the Board consider the new 
evidence in its evaluation of the appeal.  The veteran failed 
to submit the additional evidence within the 30 day period.  
Consequently, the Board finds that all relevant evidence that 
can be obtained without the veteran's assistance has been 
obtained, that the record is as complete as can be without 
the veteran's assistance.  See Wood v. West, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.

Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury incurred in service alone 
is not enough.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Arthritis of the Left Shoulder

The veteran seeks service connection for arthritis of the 
left shoulder.  During the Board hearing the veteran 
testified he first injured his left shoulder in 1998 while 
working on a radar system during which he held an antenna in 
an awkward position to keep it from falling.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

The preponderance of the competent medical evidence does not 
indicate that the veteran has arthritis of the left shoulder; 
nor any other left shoulder disorder that was caused by any 
incident of active military service.  A threshold requirement 
for the granting of service connection is evidence of a 
current disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

The July 2000 periodic report of medical examination revealed 
some limitation of motion with findings of 90 degrees of 
abduction in the upper extremities, 120/130 degrees of 
flexion and a hard end feel in the joints of both shoulders 
upon abduction.  No reason for the limitation in motion or 
diagnosis of the condition was provided.  A private Magnetic 
Resonance Imaging Test (MRI) of the left shoulder dated in 
February 2002 indicated there were no fractures or 
dislocations.  No bone lesions were seen and views of the 
scapula were normal.  A displaced fracture of the left third 
rib was noted.  The impression was no fractures of the 
shoulder or scapula.  A private chest x-ray in February 2002 
was performed for a fall/shoulder pain.  The finding of the 
x-ray was displaced fracture left third rib, no active chest 
disease otherwise.  

The veteran underwent a VA examination in May 2002, performed 
by QTC Medical Services (QTC).  During this examination, the 
veteran stated his claimed left shoulder symptoms had started 
with slight pain which increased over time and spread to the 
wrists, shoulders, and lumbar spine.  The veteran described 
stiffness, inflammation and swelling, fatigue and lack of 
endurance.  The veteran stated physical exercise exacerbated 
the condition and rest alleviated the condition.  

However, clinical examination revealed no heat, redness, 
swelling, effusion, drainage, instability or weakness of the 
shoulders.  The range of motion included flexion to 180 
degrees with pain at 180 degrees, abduction of 180 degrees 
with pain at 145 degrees, external rotation of 90 degrees 
with pain at 90 degrees and internal rotation of 90 degrees 
with pain at 65 degrees.  No fatigue, weakness, lack of 
endurance or incoordination was noted.  An x-ray of the 
shoulder performed in connection with the VA examination 
found a normal appearing clavicle, scapula, and proximal 
humerus.  There was evidence of acute fractures of the 
posterolateral aspect of the left third and fourth ribs.  The 
impression was acute/subacute fractures of lateral aspect of 
left third and fourth ribs; no acute abnormality to either 
shoulder.  The examiner noted the veteran had third and 
fourth ribs fracture affecting his range of motion of the 
left shoulder.  The objective factor was subacute fracture of 
the third and fourth ribs.  

The evidence of record does not diagnose arthritis of the 
left shoulder.  Rather, the VA examiner opined the fracture 
of the left ribs caused the pain and limitation of motion in 
the left shoulder.  While the veteran believes his left 
shoulder pain is due to arthritis, the veteran is not a 
medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, because the veteran has a current diagnosis related 
to the left shoulder pain, the Board also examined whether 
the residuals of a fracture of the left ribs could be service 
connected.  As noted above, the veteran has a present 
diagnosis of pain and limitation due to a fracture of the 
left third and fourth ribs.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records, however, do not reflect in-service 
incurrence of a fracture of the ribs.  Furthermore, there is 
also no competent medical evidence of a nexus between the 
current fracture of the ribs and service.  The veteran was 
advised of the need to submit medical evidence to demonstrate 
a nexus between a current disability and service by way of a 
July 2001 letter from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
a July 2001 letter of the need to submit medical evidence of 
a relationship between the current disability and an injury, 
disease or event in service.  

Right Foot Injury (cyst removal)

The veteran seeks service connection for a right foot injury 
(cyst removal).  During the Board hearing, the veteran 
alleged he had three operations for a bone spur and the foot 
did not heal.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.  

As with the claim for arthritis of the left shoulder, the 
Board finds the preponderance of the competent medical 
evidence does not indicate that there is a current disability 
or any residuals of the right foot injury (cyst removal).  As 
noted above, a current disability is a threshold requirement 
for the granting of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

No post service, private or VA outpatient treatment records 
concerning the right foot have been submitted, nor is there 
continuity of symptomatology since any in-service event.  
While the service medical records reflect treatment for the 
right foot in the late 1960s and early 1970s, subsequent 
service medical records and post-service records fail to 
reflect any continuing problems resulting from a right foot 
injury.  Additionally,  service medical records indicate 
treatment for fungal infections or acute problems, such as 
puncture wounds or other injuries.  The veteran's periodic 
reports of medical history dated in April 1975, March 1978, 
June 1982, December 1986, September 1986, May 1991, September 
1997, and July 2000 noted no foot trouble.  

In the present case there is no evidence that the right foot 
injury (cyst removal) during service resulted in recurrent 
problems or a continuing disability.  Without evidence of a 
present disability, service connection is not warranted.

Anal Fistula

The veteran contends he has an anal fistula which is related 
to service.  However, evidence of record contains no 
documentation that there is a present anal fistula or 
residuals of a past anal fistula.  

During the hearing the veteran indicated there was an April 
2006 endoscopy report related to polyps removal which he 
would provide to the Board or the RO.  The veteran failed to 
submit the additional evidence within the 30 day period.  As 
such, the Board must decide the appeal on the evidence of 
record.  

Post service records do not contain any treatment, complaints 
or diagnoses for an anal fistura or pilonidal cyst.  As such, 
there is no current diagnosis of a disability.

A review of the evidence indicates there is also no 
continuity of symptomatology since any in-service event.  
Service medical records document a history of pilonidal cysts 
and anal fisturas.  For example, in April 1966, the veteran 
presented with a recurrent cyst.  In June 1966 the veteran 
underwent surgery for the pilonidal cyst.  The surgeon 
indicated there was a history of 3 operations for pilonidal 
disease and recurrent drainage.  The physical examination 
revealed the scar was well healed and there was no drainage 
and few small dimples.  The impression was chronic infection 
in pilonidal scar.  

However, there is no evidence of continuing symptomatology of 
these pilonidal cysts and anal fisturas.  Subsequent service 
medical records, specifically the reports of medical 
examination for periodic physicals dated in March 1978, June 
1982, December 1986, September 1986, May 1991, September 
1997, and July 2000 noted the anus and rectum were normal.  
While many of these did note a pilonidal scar, the scar was 
described as well healed.  Additionally, some of the periodic 
examination reports noted a past history of anal fistulectomy 
and pilonidal cystectomy but indicated there were no 
complications and no sequelae.  For example, an April 1975 
report of medical history for separation and reenlistment 
listed a history of pilonidal cystectomy in 1960 and 1962, 
asymptomatic since.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised by 
way of a letter dated in July 2001 of the need to submit 
medical evidence of a current disability.  Because no such 
evidence has been submitted or received, the claim is denied.

Post Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran submitted documentation from S.V., M.D. 
demonstrating he has a current diagnosis of PTSD.  Therefore 
the first criterion for service connection has been met.  

The next question is whether there is an inservice stressor.  
In the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  The 
veteran's military occupational specialty was that of radio 
repairman, with the U.S. Air Force, and he is not the 
recipient of any combat-related awards or decorations.  

Thus, credible supporting evidence of the stressor is 
required.  In this regard, the veteran alleged he was 
stationed at Dong Ha, Vietnam where he assisted a medical 
group in unloading the dead and wounded from helicopters and 
assisted in cases that could not be saved.  The veteran did 
not provide specific names as he indicated there were "too 
many."  He also did not provide specific dates of this duty.  
The veteran indicated he was in Vietnam from May 1968 until 
May 1969 and service personnel records verify the general 
period of foreign service in Vietnam.  

Although foreign service has been verified, there is no 
credible supporting evidence of the alleged stressor.  
Medical records from Dr. V. document the present treatment of 
the veteran's PTSD but fail to provide any details about the 
stressor such as may be subject to efforts at substantiation.  
These records relate the veteran has flashbacks to Vietnam 
and nightmares where he is captured and tortured.  However, 
however credible the veteran may be in recounting his 
nightmares, the evidence  indicates that he was not a 
prisoner of war and he did not serve in combat.  His account 
of the claimed stressor is therefore wholly uncorroborated, 
and a presumption of credibility is not appropriately 
accorded.  See 38 U.S.C.A § 1154(b) (Providing in substance 
that in the case of veterans of combat, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary); 38 C.F.R. § 3.304(d).

Service personnel records and service medical records also 
fail to provide the necessary supporting evidence.  
Therefore, the only account of an inservice stressor is the 
veteran's statements on the PTSD questionnaire which only 
provides a generalized description of seeing the dead and 
wounded without providing specific dates or names from which 
the events could be verified.  Furthermore, the statement is 
insufficient because a veteran's statements standing alone 
cannot establish the occurrence of the noncombat stressor. 
See Dizoglio v. Brown, supra.  As such, the veteran's 
description of unloading the dead and wounded from 
helicopters is not sufficient as a stressor for service 
connection purposes.  Without a stressor, a grant of service 
connection for PTSD is not warranted.


Increased Evaluation Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board must 
also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Arthritis of the Right Shoulder

Service connection for arthritis of the right shoulder was 
granted by a February 2003 rating decision.  At that time, a 
10 percent disability evaluation was assigned under 
Diagnostic Code 5003 for Arthritis, Degenerative.  

Diagnostic Code 5003 mandates the disability be rated upon 
the limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion.  Id.  Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  Id. 

The applicable Diagnostic Code for limitation of motion of 
the shoulder is 5201 which provides for a 20 percent 
evaluation for limitation of motion at shoulder level of the 
minor extremity, a 20 percent evaluation for limitation of 
motion of the arm midway between side and shoulder level and 
a 30 percent evaluation for limitation of motion to 25 
degrees from the side.  Normal range of motion for the 
shoulder is from 0-180 degrees for forward elevation, and 0-
180 degrees for abduction, internal and external rotation of 
0-90 degrees. 

The only post-service evidence of record which documents the 
veteran's range of motion in degrees is the May 2002 VA 
examination.  This VA examination reveals flexion of 180 
degrees with pain at 160 on the right, abduction to 180 
degrees with pain at 180, external rotation to 90 degrees 
with pain at 65 degrees and internal rotation to 90 degrees 
with pain at 65.  The physician noted pain was the only 
factor affecting movement.  There was no evidence of fatigue, 
weakness, lack of endurance or incoordination.  The diagnosis 
was mild right acromioclavicular joint degenerative change.  
Objective factors included clinical examination, radiological 
imagining and the veteran's history.

Thus, the evidence of record reveals the range of motion is 
only slightly limited and does not meet the criterion of 
being limited at the shoulder level necessary for a 20 
percent rating.  Under Diagnostic Code 5003, there is no x-
ray evidence of involvement of two or more major or minor 
joint groups with occasional incapacitating exacerbations.  
As such, a rating in excess of 10 percent is not warranted. 

Arthritis of the Back

Service connection for arthritis of the back was also granted 
by the February 2002 rating decision.  The veteran's 
arthritis of the back was evaluated under Diagnostic Code 
5010 and 5292 and assigned a 10 percent evaluation.  

Diagnostic Code 5010 for arthritis due to trauma, 
substantiated by x-ray findings requires the claim be 
evaluated under degenerative arthritis.  Diagnostic Code 5003 
for degenerative arthritis requires evaluation under the 
applicable Diagnostic Code for the joint or joints involved.  
In the present case, the claim was appropriately evaluated 
under Diagnostic Code 5292.  At the time of the veteran's 
claim, Diagnostic Code 5292 provided for 10 percent 
evaluation is for assignment for slight limitation of lumbar 
spine motion, a 20 percent evaluation for moderate limitation 
of lumbar spine motion and a 40 percent evaluation for severe 
limitation of lumbar spine motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

However, the regulations used to evaluate diseases and 
injuries of the spine have changed twice, effective on 
September 23, 2002, and on September 26, 2003. See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).

The Board notes the veteran's arthritis of the lumbar spine 
has not been characterized as intervertebral disc syndrome.  
Since the September 2002 changes involved changes in the 
evaluation of intervertebral disc syndrome, and the veteran's 
back has not been characterized as intervertebral disc 
syndrome, the changes in the schedular criteria used to 
evaluate intervertebral disc syndrome effective September 23, 
2002, are not for application in this case. 

Effective September 26, 2003, however, a General Rating 
Formula for Diseases and Injuries of the Spine assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 10 percent evaluation is for assignment 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for assignment when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or with a combined range of motion 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
for assignment for unfavorable ankylosis of the entire spine.  

A VA examination, performed by QTC in May 2002, found no 
evidence of painful motion, muscle spasms, weakness or 
tenderness in the lumbar spine.  Straight leg raise was 
positive at 75 degrees on the right and negative on the left.  
Flexion was 95 degrees, extension was 35 degrees, right and 
left lateral flexion was found to be 40 degrees with pain at 
the lateral end of performance and rotation was 35 degrees 
bilaterally.  Mild pain was the only factor limiting 
movement.  The neurological examination of the lower 
extremities was normal.  Motor function was normal and muscle 
power was 5/5.  Sensation to touch and pin prick was normal 
and reflexes were normal.  There was no evidence of muscle 
atrophy.  The diagnosis was early arthritis with L5-S1 mild 
facet arthropathy.  Objective factors were the clinical 
examination, radiological imaging and the veteran's history.

An x-ray performed in connection with the May 2002 VA 
examination found slight degenerative facet arthropathy at 
lumbosacral junction.  No acute abnormality was identified.  
No fracture of subluxation was found.  Disc space height was 
uniform and well maintained at all levels.  Pedicles were 
intact.  Sacroiliac joints were patent.  There was heavy 
calcification in mid and lower abdominal aorta.  

During the Board hearing the veteran stated he was not 
currently treating at the VA or with a private physician for 
his arthritis.  The veteran indicated he treats his arthritis 
with over the counter pain medication.  

Under the regulations in effect at the time of the veteran's 
claim, an increased evaluation of 20 percent is not 
warranted.  The veteran's lumbar spine manifested with 
findings better than normal.  Thus, there was no limitation 
of motion and an evaluation for moderate limitation of motion 
is not warranted.  Under the revised general rating formula 
for disabilities of the back, the veteran does not qualify 
for an increased evaluation.  Specifically, the veteran's 
forward flexion is 95 and the combined range of motion is 280 
degrees, far from the criteria of flexion of 30 degrees but 
not greater than 60 degrees or a combined range of motion of 
not more than 120 degrees required for a 20 percent 
evaluation.  

Therefore the preponderance of the evidence is against the 
veteran's claim for an increased initial evaluation.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for PTSD is denied.

Service connection for arthritis of the left shoulder is 
denied.

Service connection for residuals of a right foot injury (cyst 
removal) is denied.

Service connection for an anal fistula with recurrent 
pilonidal cyst is denied.

An evaluation in excess of 10 percent for arthritis of the 
right shoulder is denied.

An evaluation in excess of 10 percent for arthritis of the 
lumbar spine is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


